Filed 12/2/14

                         CERTIFIED FOR PUBLICATION


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FOURTH APPELLATE DISTRICT

                                    DIVISION TWO



THE PEOPLE,

        Plaintiff and Respondent,                   E057890

v.                                                  (Super.Ct.No. FVI1010342)

WENONAH KAREN PARKER,                               OPINION

        Defendant and Appellant.



        APPEAL from the Superior Court of San Bernardino County. Katrina West,

Judge. Affirmed.

        Laurel M. Nelson, under appointment by the Court of Appeal, for Defendant and

Appellant.

        Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Kristine A. Gutierrez and Warren

J. Williams, Deputy Attorneys General, for Plaintiff and Respondent.




                                           1
       In 2000, defendant and appellant Wenonah Karen Parker was found guilty, but

not guilty of various crimes by reason of insanity. (Pen. Code, § 1026.)1 Defendant

was committed to Patton State Hospital (Patton). In 2011, the trial court granted

defendant outpatient status. (§ 1026.2.) The outpatient agencies refused to accept

defendant due to her behavior and mental condition. As a result, defendant remained

hospitalized at Patton, in the inpatient program. In 2012, the trial court revoked the

order granting defendant outpatient status. (§ 1608.)

       Defendant raises three issues on appeal. First, defendant contends the

Department of Mental Health and the outpatient treatment agencies acted unlawfully by

refusing to admit defendant. Second, defendant asserts the controlling statutes do not

authorize revocation of outpatient status for a person who was not given the opportunity

to participate in an outpatient program. Third, defendant contends collateral estoppel

requires defendant’s outpatient status to remain in place because there were not material

changes to defendant’s condition. In defendant’s Appellant’s Reply Brief, she also

raises an issue concerning substantial evidence. We affirm the judgment.

                    FACTUAL AND PROCEDURAL HISTORY

       A.     BACKGROUND

       In 1994, defendant had surgery to remove a cyst in her vaginal area. Defendant

believes the surgeon intentionally disfigured her labia and cut her vaginal artery, which

defendant believes is causing her to bleed internally, despite the artery being four inches

       1 All further statutory references are to the Penal Code unless otherwise
indicated.


                                             2
from the surgery site and no incisions being made in her vaginal wall. Defendant also

believes the doctor is a member of a cult that harms women.

       On August 20, 1999, defendant entered the doctor’s office with a .22-caliber

revolver and ordered the doctor to the floor. Defendant discharged two rounds into the

ceiling and ordered the receptionist to assist with handcuffing the doctor. Defendant

then waited for the media to arrive so she could “‘expose’” the doctor. Law

enforcement arrived, and defendant engaged in a standoff for approximately 20 minutes.

       Defendant was found guilty, but not guilty by reason of insanity, of (1) two

counts of false imprisonment by violence (§ 236); (2) two counts of assault with a

firearm (§ 245, subd. (a)(2)); (3) second degree commercial burglary (§ 459); (4) one

count of obstructing or resisting an executive officer (§ 69); and (5) one count of

willfully discharging a firearm (§ 246.3, subd. (a)).

       Defendant was admitted into Patton, in an inpatient program, in December 2000.

In April 2006, defendant was granted outpatient status, and released under the

supervision of the San Bernardino/Riverside Conditional Release Program (CONREP).

In April 2009, defendant began showing signs of “psychiatric decompensation,

including paranoid and ruminating thoughts.” On April 24, defendant’s urine test

reflected she had been drinking alcohol, which violated the terms and conditions of her

release. An unannounced home visit revealed an open container of alcohol in

defendant’s home and unopened containers of alcohol outside her apartment window.

       Defendant missed a CONREP appointment in May 2009. Defendant called her

therapist and said she went AWOL from the program in order to seek medical attention


                                             3
for the “‘botched’” vaginal surgery. Defendant traveled to Oregon “in search of a clinic

to perform her desired CT-scan”—a vaginal arteriogram. While in Oregon, defendant

hit or attempted to hit her ex-boyfriend’s girlfriend with a vehicle. Defendant was

charged with recklessly endangering another person and was extradited back to

California for absconding from CONREP. Defendant was again admitted to Patton, on

an inpatient basis, on June 6, 2009.

       B.     2011 OUTPATIENT ORDER

       On December 14, 2011, the trial court ordered defendant be immediately

released to CONREP on outpatient status. The trial court found defendant “met her

burden of showing that she does not pose a danger to the health and safety of others due

to her mental defect/disease or disorder while under supervision and treatment in the

community.” The trial court ordered CONREP to “provide the court with a report

indicating which placement is the best suit[ed] for [defendant].”

       C.     CONREP PLACEMENT REPORT

       CONREP submitted its report to the trial court on January 27, 2012. The report

reflected defendant was evaluated at Patton, by a clinical therapist, on January 9. In the

report, CONREP wrote that, per the court’s order, it would seek to place defendant “in a

Statewide Transitional Regional Program (STRP), such as Southpoint, Northstar, or

Gateways.” However, CONREP warned that “[d]ue to [defendant’s] continued

symptomology, it is anticipated that it may be difficult to place [defendant] and this

process may take several months.”




                                            4
       CONREP noted that it had “serious misgivings about [defendant’s] ability to be

safely supervised in the community,” due to defendant “exhibit[ing] active symptoms of

her mental illness, including paranoia, delusions, and mood instability.” Defendant was

difficult to supervise in Patton, displayed no insight into her mental illness, had poor

judgment, and lacked a viable relapse prevention plan. Despite the misgivings, the

therapist wrote, “However, given that [defendant] has been ordered into CONREP by

the court, we will make every effort to place her as ordered in an expedient manner.”

       D.     AGENCY REPORTS

       Gateways Satellite (Gateways) is a Statewide Transitional Residential Program.

On April 12, 2012, defendant was interviewed by Gateways’s clinical director, for

possible placement in the Gateways program. Defendant initially expressed interest in

being placed at Gateways. However, the clinical director “pressed [defendant] on her

verbal outbursts toward staff at [Patton],” and defendant then said “she actually did not

want to go to Gateways.” Defendant said she heard a rumor that Gateways had a high

rate of revocations, and therefore wanted to be placed in a different program. The

clinical director encouraged defendant to discuss the issue with her (defendant’s)

attorney, and then ended the interview “in light of [defendant’s] refusal.”

       In the report, the clinical director noted that defendant’s decision to decline

placement in Gateways’s program precluded defendant from being placed in the

program; however, the clinical director also had “clinical concerns regarding

[defendant’s] suitability for [the] program.” The clinical director found defendant’s

“rigid delusions persist and impair her judgment and engagement in treatment. She


                                             5
lacks insight into her mental illness, and even denied having one. Instead she was intent

on proving that her somatic delusions are indeed real and she has been wronged by the

system.” The clinical director opined defendant “would benefit from a continued

placement at [Patton],” and concluded defendant could not be accepted into the

Gateways program “in light of the above information.”

       Southpoint is a Statewide Transitional Residential Program. Southpoint

interviewed defendant on June 6, 2012, for possible placement in the Southpoint

program. Southpoint found defendant “continues to experience the same somatic

delusions that were present at the time of her original offense and at the time of her

AWOL from the CONREP program in 2009,” e.g., during the interview defendant

yelled, “‘My vagina is black! I have pictures.’” As the interview continued, it appeared

defendant did not understand the dangers of having discharged a firearm in the doctor’s

office in 1994. Southpoint found defendant had failed to cooperate with treatment while

in Patton. Due to the foregoing findings, Southpoint’s clinical director wrote in the

report, “I believe that the risk is too great to place her in Southpoint’s intensive but less

restrictive environment and that she continues to be a[] risk in general to the

community. At this time, we cannot accept [defendant] for treatment in the Southpoint

program.”

       The Northstar program reviewed defendant’s medical records and the denial

letters from Gateways and Southpoint. Northstar found defendant “has no insight into

her mental illness, or its symptoms, and has been refusing treatment associated with her

medication regimen. She also appears to lack impulse control.” Northstar declined to


                                              6
admit defendant into its program, and suggested defendant should once more be referred

to Southpoint, if defendant were again granted outpatient status.

       In a November 2012 report for the trial court, a staff psychiatrist from the

Department of State Hospitals recommended defendant “be retained and treated” at

Patton. The psychiatrist noted the three outpatient programs that evaluated defendant

rejected her, and the psychiatrist also believed defendant did “not meet the criteria for

outpatient treatment.” The psychiatrist found defendant “remain[s] actively ill with

Delusional Disorder, Somatic Type.” The psychiatrist concluded, “This type of

delusional thinking coupled with [defendant’s] past violent behavior, her anger, and her

extremely high likelihood for discontinuing her antipsychotic medication in a setting

where her treatment is not mandatory supports her significantly elevated risk for

violence toward others in a less supervised and structured setting.”

       In a December 2012 report to the trial court, CONREP requested the trial court

“rescind its decision” granting defendant outpatient status. (§ 1608.) It was CONREP’s

opinion “that, due to a mental disorder, disease, or defect, [defendant] would represent a

substantial danger to the health and safety of the community if under treatment and

supervision in the community.” A review of defendant’s chart reflected she “was not

psychiatrically stable and displayed a pattern of aggressive and unpredictable

behaviors.” When the clinical therapist evaluated defendant in January 2012, defendant

“presented with marked delusions and paranoia.” The therapist also found defendant

“demonstrated poor insight, impaired judgment, and impaired reality testing.”




                                             7
       E.     REVOCATION HEARING

       The court held a hearing on the revocation request on December 21, 2012. The

prosecutor informed the court “it is impossible to place [defendant].” Defendant’s trial

attorney, Mr. Gass (Gass), asserted the court should “order CONREP to accept her, and

we’ll see how she does on CONREP.” Gass asserted the agencies’ disagreement with

the trial court’s findings and order “doesn’t mean the People get another shot at it.”

Gass asserted defendant was “still ready to go” into an outpatient program.

       The court explained the reports provided additional information that the court did

not have when it granted defendant outpatient status. The court explained that if Gass

submitted on the reports, without a hearing, the court would likely rescind its prior

order. Gass responded, “I don’t know for sure what the problem is, and I certainly don’t

know for sure what the remedy is. But I think what I would do is object to the issue

being readdressed . . . . [I]t just doesn’t seem fair to make this ruling that she’s ready

for CONREP, and then have CONREP say, Well, we disagree with you, Judge, so why

don’t you change your opinion.”

       The trial court explained, “it’s a bit more than that because there’s additional

information that’s been gleaned from CONREP’s interactions with [defendant].” The

court continued, “There are cases that are on point on this issue, and the Court does

have discretion to change its ruling based on the additional information provided to it.

So, again, my question is, does she wish to have a new hearing, or does she wish to

proceed today?” Gass requested a restoration of sanity hearing, but also objected to the

trial court “even reviewing the issue.”


                                              8
       The court explained the hearing it could provide would focus on CONREP’s

request for the court to revoke its prior order (§ 1608)—it would not be a restoration of

sanity hearing (§ 1026.2). The court said defendant would need to file another petition

for restoration of sanity (§ 1026.2), if she wanted a restoration of sanity hearing. Gass

said he would submit on the written reports, but defendant would file a new restoration

of sanity petition. (§ 1026.2.)

       The court explained defendant “suffers from a rather rare mental illness.” In

particular, the types of delusions defendant suffers may appear in only one percent of

the population, and due to the rarity of the illness there are difficulties in treating her.

At the prior hearing, it had appeared to the trial court that Patton’s general treatment

modality and CONREP requirements “would not necessarily fit with [defendant] and

her mental illness such that if that typical standard were always applied to [defendant],

she would never have an opportunity to be released into [CONREP].” The court said it

still had the same concerns, but had to consider the additional information that had been

provided about defendant in the year since the trial court issued its outpatient order.

       The court found it “particularly troublesome” that defendant was displaying signs

of paranoia, because that was “new information.” The court was also concerned with

defendant refusing to cooperate with medical treatment and suffering “‘[p]sychotic

agitation.’” Based upon the new information, the court found defendant was “no longer

suitable for release into [CONREP], and, therefore, revoke[d] its prior order.” (§ 1608.)

The court cited the danger defendant would pose to the community if released as the

major factor affecting the court’s decision.


                                               9
                                     DISCUSSION

       A.     DELAY IN PLACEMENT

       Defendant contends CONREP and the three outpatient agencies acted unlawfully

by failing to place defendant in a program within 21 days of the court’s outpatient order.

(§ 1026.2, subd. (h).) Defendant asserts she was prejudiced by the failure because she

was denied “an opportunity to prove herself in a noninstitutional setting.” We are not a

trial court and cannot issue a ruling that CONREP and the agencies acted wrongfully.

We cannot issue findings based upon evidence—that is the trial court’s domain. (See

People v. Romero (1994) 8 Cal. 4th 728, 740 [“appellate courts are ill-suited to conduct

evidentiary hearings”].) Accordingly, we will interpret defendant’s contention as

asserting (1) the trial court erred by impliedly finding good cause existed to not place

defendant in an outpatient program within 21 days; and (2) the trial court erred by

allowing CONREP and the agencies to have approximately seven months to conduct the

placement process.

       We address the good cause issue. Section 1026.2, subdivision (h), provides, in

part, “If the court determines that the person should be transferred to an appropriate

forensic conditional release program, the community program director or a designee

shall make the necessary placement arrangements, and, within 21 days after receiving

notice of the court finding, the person shall be placed in the community in accordance

with the treatment and supervision plan, unless good cause for not doing so is made

known to the court.” (Italics added.) We apply the abuse of discretion standard to a




                                            10
good cause finding. (People v. Fernandez (1999) 70 Cal. App. 4th 117, 128, fn. 7

[“findings regarding good cause are generally reviewed for abuse of discretion”].)

       The court entered defendant’s outpatient order on December 14, 2011. In the

order, the trial court ordered CONREP “to provide the court with a report indicating

which placement is best suit[ed] for [defendant].” CONREP interviewed defendant on

January 9, 2012. CONREP submitted a report to the trial court on January 27, 2012. In

the report, CONREP informed the trial court it had “serious misgivings about

[defendant’s] ability to be safely supervised in the community,” and “that it may be

difficult to place [defendant] and this process may take several months.” Gateways

interviewed defendant on April 12. Southpoint interviewed defendant on June 6.

Northstar submitted its letter concerning defendant in July. All three programs rejected

defendant.

       Given that CONREP informed the trial court that it may take “several months” to

place defendant, and the letters from the different programs support CONREP’s

reasoning regarding defendant not being suitable for outpatient treatment, we conclude

the trial court was within the bounds of reason by impliedly finding good cause existed

for the delay in placing defendant. The good cause finding was supported by the

evidence that it was difficult to place defendant, and while attempts were being made

within a reasonable timeframe, none of the attempts were successful. In sum, we

conclude the trial court did not err.




                                           11
       Next, we address whether the trial court erred by permitting CONREP and the

agencies to have approximately seven months to conduct the placement process. As set

forth ante, section 1026.2, subdivision (h), requires a defendant to be moved to an

outpatient program within 21 days of notice of the court’s finding, unless good cause

can be shown for a delay. In this case, CONREP informed the trial court “that it may be

difficult to place [defendant] and this process may take several months.”

       When the court received notice that the process would take “several months,” the

trial court should have set a status hearing in the case. A status hearing would have

allowed the trial court to inquire into CONREP’s and the agencies’ progress and

determine whether good cause still existed after the “several months” had passed. We

conclude the trial court erred by not setting a status conference because “several

months” became approximately seven months. A status hearing could have potentially

caused the process to proceed in a timelier manner.

       Nevertheless, we conclude the error was harmless. As explained ante, the three

agencies were unwilling to accept defendant. There is nothing indicating that, if a status

hearing had taken place in April, then defendant would have been more likely to be

placed. Defendant may have had a more expedient resolution, but it appears the

resolution would have been the same. We note the trial court offered to have a hearing

on this issue, as to whether CONREP’s report, which included reasons for defendant not

being placed, was well-founded, but Gass submitted on the report. Therefore, we must

conclude CONREP’s reasons were properly supported. Since we conclude the result

would be the same, we conclude the error was harmless under both the Chapman and


                                            12
Watson standards. (Chapman v. California (1967) 386 U.S. 18, 24 [harmless beyond a

reasonable doubt]; People v. Watson (1956) 46 Cal. 2d 818, 836 [reasonably probable a

different result would occur].)

       B.     STATUTES

       Defendant asserts the statutory scheme does not provide for revocation of

outpatient status when the defendant has not actually been placed in an outpatient

program.

       “‘As in any case involving statutory interpretation, our fundamental task here is

to determine the Legislature’s intent so as to effectuate the law’s purpose.’ [Citation.]

‘We begin with the plain language of the statute, affording the words of the provision

their ordinary and usual meaning and viewing them in their statutory context, because

the language employed in the Legislature’s enactment generally is the most reliable

indicator of legislative intent.’ [Citations.] The plain meaning controls if there is no

ambiguity in the statutory language. [Citation.] If, however, ‘the statutory language

may reasonably be given more than one interpretation, “‘“courts may consider various

extrinsic aids, including the purpose of the statute, the evils to be remedied, the

legislative history, public policy, and the statutory scheme encompassing the statute.”’”’

[Citation.]” (People v. Cornett (2012) 53 Cal. 4th 1261, 1265.)

       Section 1608 provides, in relevant part, “If at any time during the outpatient

period, the outpatient treatment supervisor is of the opinion that the person requires

extended inpatient treatment or refuses to accept further outpatient treatment and

supervision, the community program director shall notify the superior court in either the


                                             13
county which approved outpatient status or in the county where outpatient treatment is

being provided of such opinion by means of a written request for revocation of

outpatient status.”

       Defendant asserts the relevant portion of the statute is “any time during the

outpatient period.” Defendant contends this language reflects a revocation cannot occur

unless a patient has been in an outpatient program. In other words, defendant asserts

outpatient status cannot be revoked while a defendant is still an inpatient.

       As set forth ante, we apply the words’ plain meaning. The words “at any time

during the outpatient period” are broad due to the words “any time.” The words are not

narrow, as defendant is presenting them. “Any time” can be understood to be

synonymous with “any stage.” So at “any stage” or “any time” in the outpatient period,

revocation can occur. Defendant’s case was at the placement stage of the outpatient

period. The court had ordered defendant to have outpatient status, thus beginning the

“outpatient period,” and CONREP was in the process of finding defendant a placement.

Again, the words of the statute are broad, not limiting. By using the words “any time,”

the Legislature allowed a revocation request to be made at any time in the outpatient

process. In this case, the revocation request was made during the placement stage. The

statutory language does not bar revocation at the placement stage of the outpatient

period. Accordingly, we conclude the trial court did not err.

       Defendant relies on People v. Dobson (2008) 161 Cal. App. 4th 1422, to support

her contention. In particular, defendant relies on the following language from the case,

“While in the outpatient program, the applicant may be returned to the state facility after


                                            14
a hearing if determined dangerous to others while in the program.” (Id. at p. 1433.)

Defendant emphasizes the language “[w]hile in the outpatient program,” to make the

point that a defendant must be placed in an outpatient program before having outpatient

status revoked.

       We disagree with defendant’s use of Dobson to limit the language of section

1608. As set forth ante, section 1608 employs the language “at any time.” Therefore,

Dobson is correct that revocation may occur when a defendant is in an outpatient

program. However, that is not the only stage at which revocation may occur. Notably,

the statute does not use the language “while in the outpatient program,” the statute uses

the language “at any time during the outpatient period.” Thus, a defendant need not be

in an outpatient program prior to outpatient status being revoked. Rather, the outpatient

period begins with the court’s outpatient order. Therefore, revocation can occur at the

placement stage, as it did here, or in the program stage, as it did in Dobson.

       C.     COLLATERAL ESTOPPEL AND RES JUDICATA

       Defendant contends principles of collateral estoppel and res judicata require the

outpatient order be accepted as “law of the case.”2 Defendant asserts the law requires


       2  “The law of the case doctrine states that when, in deciding an appeal, an
appellate court ‘states in its opinion a principle or rule of law necessary to the decision,
that principle or rule becomes the law of the case and must be adhered to throughout its
subsequent progress, both in the lower court and upon subsequent appeal . . . , and this
although in its subsequent consideration this court may be clearly of the opinion that the
former decision is erroneous in that particular.’ [Citations.]” (Kowis v. Howard (1992)
3 Cal. 4th 888, 892-893.) The trial court’s outpatient order and revocation order do not
fall within the law of the case doctrine, since the law of the case doctrine is triggered by
an appellate court opinion. Accordingly, we will not further discuss “law of the case.”


                                            15
there be “material changes” in a defendant’s mental condition in order for an outpatient

order to be revoked. Defendant asserts her condition at the time of the revocation was

essentially the same as her condition at the time the outpatient order was entered, except

for a single incident of paranoia. Therefore, defendant asserts the trial court was

rehearing the same issue with essentially unchanged evidence.

       Collateral estoppel can operate to “preclude a party to prior litigation from

redisputing issues therein decided against him.” (Vandenberg v. Superior Court (1999)

21 Cal. 4th 815, 828.) As set forth ante, section 1608 permits the outpatient treatment

supervisor to request revocation of an outpatient order “at any time” the supervisor

believes a defendant needs “extended inpatient treatment or refuses to accept further

outpatient treatment and supervision.”

       The same issue was not being relitigated. At the restoration of sanity hearing, in

2011, the issue was whether defendant “would be a danger to the health and safety of

others, due to mental defect, disease, or disorder, if under supervision and treatment in

the community.” (§ 1026.2, subd. (e).) At the revocation hearing, in 2012, the issue

was defendant’s current (2012) mental state. In particular, whether there was “evidence

of a change of circumstances, i.e., that despite the fact [defendant] did not possess the

requisite dangerousness in the earlier proceeding, the circumstances have materially

changed so that . . . she now possesses that characteristic.” (Turner v. Superior Court

(2003) 105 Cal. App. 4th 1046, 1060.)




                                            16
       Approximately one year had elapsed from the time the trial court entered its

outpatient order to the time the trial court revoked the order. During that year, three

outpatient programs rejected defendant, defendant refused to cooperate with her medical

treatment, defendant experienced paranoia, and defendant required a PRN/sedative to

calm her psychotic agitation. Thus, the issue at the revocation hearing was whether the

outpatient treatment supervisor was correct in concluding defendant now needed

extended inpatient treatment based upon the new evidence of defendant’s condition.

The issue was not the same as the prior hearing, a year earlier—the revocation hearing

required consideration of defendant’s current condition based upon evidence gathered

during the year between the two hearings. Accordingly, since the hearings involved

different issues, we conclude the revocation order is not barred by principles of

collateral estoppel.

       D.     SUBSTANTIAL EVIDENCE

       In defendant’s Appellant’s Reply Brief, she raises a substantial evidence issue.

Defendant asserts the finding of a material change in her condition is not supported by

substantial evidence. Although the issue was improperly raised for the first time in the

reply brief, we will briefly address this issue. (See People v. Senior (1995) 33
Cal. App. 4th 531, 537 [an argument raised for the first time in a reply brief is waived].)

       In a substantial evidence review, we “‘examine the whole record in the light most

favorable to the judgment to determine whether it discloses substantial evidence—

evidence that is reasonable, credible and of solid value—such that a reasonable trier of

fact could find the defendant guilty beyond a reasonable doubt.’ [Citation.]” (People v.


                                            17
Ugalino (2009) 174 Cal. App. 4th 1060, 1064.) At the revocation hearing, the issue is

whether there has been “a change of circumstances, i.e., that despite the fact the

[defendant] did not possess the requisite dangerousness in the earlier proceeding, the

circumstances have materially changed so that [s]he now possesses that characteristic.”

(Turner v. Superior Court, supra, 105 Cal.App.4th at p. 1060.)

       At the outset, we note that defendant submitted on the reports at the hearing.

Defendant’s trial counsel said, “I’ll submit that issue [(the revocation)] on the written

reports rather than taking live testimony.” The revocation hearing took place on

December 21, 2012. A December 11, 2012, report from CONREP reflected defendant

was rejected from three outpatient programs. The report also reflected that on August

31, 2012, defendant was given a PRN for “‘psychotic agitation’” after a verbal

altercation with her roommate. On June 28, 2012, defendant expressed concern that a

janitor put something in her shoes to give her a foot fungus—displaying paranoia.

Additionally, defendant had “been talking about being in a ‘spiritual warfare.’”

       At the prior hearing—the restoration of sanity hearing in December 2011—Dr.

Patel of Patton testified defendant had been “violence-free in the hospital” and

described defendant as “very respectful.” Dr. Patel also described defendant as

suffering from delusional disorder; he did not say she was suffering from paranoia.

       In sum, the evidence at the revocation hearing (December 2012) reflected that

during the year between the hearings, defendant suffered from paranoia and was

becoming more agitated—needing PRN assistance to calm down—thus reflecting

material changes in defendant’s condition. The trial court cited defendant’s paranoia


                                            18
and her psychotic agitation when finding defendant now posed a danger to the

community—findings that were supported by the foregoing evidence. Given the

information in the reports, and the testimony from the 2011 hearing, substantial

evidence supports a finding of a material change in defendant’s condition.

       We note that while it does not appear testimony was given at the 2011 hearing

regarding paranoia, there is evidence that defendant suffered from paranoia prior to

2012: (1) CONREP’s December 2012 report reflects defendant suffered paranoid

thoughts in April 2009, during her first outpatient release; (2) the Department of State

Hospitals’ November 2012 report reflected that, at some point, defendant had been

diagnosed with Schizophrenia, Paranoid Type, among other illnesses; and (3)

CONREP’s January 2012 report reflects defendant suffered paranoia— presumably

defendant was suffering paranoia in 2011, since CONREP interviewed defendant on

January 9, 2012 (very early in the year) for the January 2012 report.

       The foregoing three reports were issued after the trial court entered its December

2011 order granting outpatient status. Also, as set forth ante, when Dr. Patel testified

about defendant’s illness in 2011, he did not mention paranoia. Therefore, while

defendant may have suffered paranoia prior to 2012, in this record it was not revealed

that she suffered paranoia until the hearing in December 2012, when the three reports

revealed the symptom/illness. Accordingly, for purposes of the trial court’s findings,

defendant’s paranoia was new, i.e., a material change.




                                            19
                                     DISPOSITION

       The judgment is affirmed.

       CERTIFIED FOR PUBLICATION



                                                   MILLER
                                                            J.


We concur:


HOLLENHORST
                      Acting P. J.


KING
                                J.




                                         20